                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WASHEETA WILEY, et al.,                              Case No. 18-cv-06680-SK
                                   8                    Plaintiffs,
                                                                                              ORDER TO SHOW CAUSE
                                   9             v.                                           REGARDING FAILURE TO
                                                                                              PROSECUTE AND MONETARY
                                  10     HEALTH SERVICES MEDIA, INC., et al.,                 SANCTIONS
                                  11                    Defendants.

                                  12          On July 15, 2019, at 1:30 p.m., the Court held the initial case management conference in
Northern District of California
 United States District Court




                                  13   this matter. Plaintiffs did not appear and stated no reason for their failure to do so. The Court
                                  14   hereby issues an ORDER TO SHOW CAUSE why Plaintiffs’ counsel should not be sanctioned in
                                  15   the amount of $500 for failure to appear and why Plaintiffs’ claims should not be dismissed for

                                  16   failure to prosecute pursuant to Fed. R. Civ. P. 41(b). Plaintiffs’ counsel shall show cause in

                                  17   writing to be filed no later than August 1, 2019.

                                  18          IT IS SO ORDERED.

                                  19   Dated: July 15, 2019

                                  20                                                       ______________________________________
                                                                                           SALLIE KIM
                                  21                                                       United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
